UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


DAVID TODD MAYES,                               §
                                                §
                Plaintiff,                      §
                                                §
versus                                          §   CIVIL ACTION NO. 1:18-CV-162
                                                §
ZENA STEPHENS, et al.,                          §
                                                §
                Defendants.                     §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff David Todd Mayes, a prisoner confined at the Jefferson County Correctional

Facility, proceeding pro se, brought this civil rights action pursuant to 42 U.S.C. § 1983 against

Sheriff Zena Stephens, Major Turner, Lieutenant Hawkins, Lieutenant Marris, Sergeant Neighbors,

and Correct Care Solutions.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing the action without prejudice pursuant to Federal

Rule of Civil Procedure 41(b).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.
                                          ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge (#12) is ADOPTED. A final judgment will be

entered in
         . this case in accordance with the magistrate judge’s recommendation.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.

       SIGNED at Plano, Texas, this 11th day of December, 2018.




                                        ________________________________________
                                                    MARCIA A. CRONE
                                             UNITED STATES DISTRICT JUDGE




                                              2
